Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title appears to include a typographical error. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Behling (US 2009/0154296).
With regard to claim 20 Behling discloses a method for controlling an electronic watch including,
a first pointing hand (21 or 23),
a first motor configured to move the first pointing hand (paragraphs 71-72, claim 11, hands are operated independently),
a second pointing hand (22),
a second motor configured to move the second pointing hand (paragraphs 71-72, claim 11, hands are operated independently), and
a pressure sensor configured to measure a pressure (paragraphs 63, 76),
the method comprising, when start of diving is detected based on a pressure measured by the pressure sensor, controlling the first motor and the second motor, and indicating with the first pointing hand and the second pointing hand a water depth based on the pressure and a diving time period (paragraphs 70-74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behling (US 20090154296) in view of Igarashi (US 2003/0174585).
With regard to claim 1 Behling disclose an electronic watch, comprising:
a first pointing hand (21 or 23);
a first motor configured to move the first pointing hand (claim 11);
a second pointing hand (22);
a second motor configured to move the second pointing hand (paragraph 72 the hands are capable of being driven in a controlled way without kinematic linkage therebetween necessitating dedicated drive motors);
a pressure sensor configured to measure a pressure (paragraphs 63, 76);
an environment estimation unit configured to estimate a water depth, based on a pressure measured by the pressure sensor, thereby detecting start of diving (paragraphs 64, 71-75);
a diving time timing unit configured to start timing of a diving time period when the environment estimation unit detects the start of diving (paragraphs 71-73); and
a hand position controlling unit configured to control the first motor and the second motor by the first motor driving circuit and the second motor driving circuit respectively (paragraphs 71-72), and indicate with the first pointing hand and the second pointing hand a water depth estimated by the environment estimation unit and a diving time period timed by the diving time timing unit (paragraphs 71-72).
Behling does not disclose the claimed:
a first motor driving circuit configured to drive the first motor;
a second motor driving circuit configured to drive the second motor;
Igarashi teaches an electronic watch, comprising:
a first pointing hand (21);
a first motor configured to move the first pointing hand (41’ figure 7);
a second pointing hand (22 or 23);
a second motor configured to move the second pointing hand (42’ figure 7);
a first motor driving circuit configured to drive the first motor (41’ figure 7);
a second motor driving circuit configured to drive the second motor (42’ figure 7);
a pressure sensor configured to measure a pressure (paragraphs 107, 166, 170).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with a first motor driving circuit configured to drive the first motor; and a second motor driving circuit configured to drive the second motor as taught by Igarashi. The reason for doing so would have been to provide driving control to the motors as taught by Igarashi.

With regard to claim 2 (depends from claim 2) Behling does not disclose the claimed: a water detection sensor, wherein when the water detection sensor detects that the electronic watch entered water, pressure measurement by the pressure sensor is started. Igarashi teaches a water detection sensor (SW1), wherein when the water detection sensor detects that the electronic watch entered water, pressure measurement by the pressure sensor is started (paragraph 171). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with: a water detection sensor, wherein when the water detection sensor detects that the electronic watch entered water, pressure measurement by the pressure sensor is started, as taught by Igarashi. The reason for doing so would have been to facilitate power savings and/or control of contextual operation of dedicated water sensitive pressure sensor(s) as taught by Igarashi.

With regard to claim 3 Behling and Igarashi teach the electronic watch according to claim 1, wherein when the water depth estimated by the environment estimation unit reaches or exceeds a predetermined value, the diving time timing unit starts timing of a diving time period (paragraph 64).

With regard to claim 4 Behling and Igarashi teach the electronic watch according to claim 2, wherein when the water depth estimated by the environment estimation unit reaches or exceeds a predetermined value, the diving time timing unit starts timing of a diving time period (paragraph 64).

With regard to claim 5 Behling and Igarashi teach the electronic watch according to claim 1, wherein the hand position controlling unit, when the diving time timing unit starts timing of a diving time period, moves one of the first pointing hand and the second pointing hand that indicates a diving time period to a 12 o'clock position, and moves the one of the pointing hands in association with the timing of the diving time period (paragraph 71-72, zero minutes would be the zero value at 12 o’clock).

With regard to claim 6 Behling and Igarashi teach the electronic watch according to claim 2, wherein the hand position controlling unit, when the diving time timing unit starts timing of a diving time period, moves one of the first pointing hand and the second pointing hand that indicates a diving time period to a 12 o'clock position, and moves the one of the pointing hands in association with the timing of the diving time period (paragraph 71-72, zero minutes would be the zero value at 12 o’clock).

With regard to claim 7 Behling and Igarashi teach the electronic watch according to claim 3, wherein the hand position controlling unit, when the diving time timing unit starts timing of a diving time period, moves one of the first pointing hand and the second pointing hand that indicates a diving time period to a 12 o'clock position, and moves the one of the pointing hands in association with the timing of the diving time period (paragraph 71-72, zero minutes would be the zero value at 12 o’clock).

With regard to claim 12 (depends from claim 1) Behling does not disclose the claimed: 
a fourth pointing hand; a fourth motor configured to drive the fourth pointing hand; and a fourth motor driving circuit configured to drive the fourth motor, wherein the hand position controlling unit, when the environment estimation unit detects the start of diving, moves the fourth pointing hand to a position indicating a diving mode, and when the environment estimation unit does not detect the start of diving, indicates a battery residual amount with the fourth pointing hand.
Igarashi discloses an additional hand 25 for displaying the modes of the device – figure 6. Behling teaches a plurality of selective modes – paragraph 30 including a power reserve mode and a diving mode. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with a fourth pointing hand; a fourth motor configured to drive the fourth pointing hand; and a fourth motor driving circuit configured to drive the fourth motor, wherein the hand position controlling unit, when the environment estimation unit detects the start of diving, moves the fourth pointing hand to a position indicating a diving mode, and when the environment estimation unit does not detect the start of diving, indicates a battery residual amount with the fourth pointing hand, as taught by Behling and Igarashi. The reason for doing so would have been to provide a clear indication of the operating mode and battery status, as taught by Igarashi.

With regard to claim 13 Behling and Igarashi teach the electronic watch according to claim 1, comprising a digital display unit configured to indicate that a diving mode is set when the environment estimation unit detects the start of diving (claim 1; 17, 18 figure 6).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behling (US 20090154296) in view of Igarashi (US 2003/0174585) in further view of Germiquet (US 2004/0047242).
With regard to claim 15 Behling and Igarashi teach the electronic watch according to claim 1, comprising an operation unit operable by a user (8-10), wherein
the hand position controlling unit, when detection is made that the operating unit is operated while the diving time period is indicated, indicates a maximum water depth with one of the first pointing hand  and the second pointing hand (23), and indicates a current water depth (17, 31, 32, 35)
Behling does not disclose the current depth being indicated with the claimed:  with the other of the first pointing hand and the second pointing hand.
Germinquet teaches using the hour and minute hand to display the current depth stage indicating the current depth – abstract, figure 1, paragraphs 30, 42-46, 99, 100. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system with at least one mode where one of the hands displays the current depth and one of the hands displays the maximum depth as taught by Germinquet and in part by Behling.

With regard to claim 16 Behling, Igarashi, and Germinquet teach the electronic watch according to claim 15, comprising an operation unit operable by a user (8-10), wherein the hand position controlling unit, in a case in which a maximum water depth is indicated with one of the first pointing hand and the second pointing hand, and a current water depth is indicated with the other of the first pointing hand and the second pointing hand, and when detection is made that the operation unit is operated, indicates current time with the first pointing hand and the second pointing hand (the hands as modified display both time information and the depth information including current and maximum depth; 21, 22, 23, 17 figure 10 – Behling; Germinquet - abstract, figure 1, paragraphs 30, 42-46, 99, 100).

With regard to claim 14 Behling and Igarashi teach the electronic watch according to claim 1, comprising an operation unit operable by user (40-42), wherein the hand position controlling unit (70), when detection is made that the operation unit is operated while the diving time period is indicated, indicates diving time with the first pointing hand and the second pointing hand (21, 22; paragraphs 72-74).
Behling does not disclose the claimed:  while the diving time period is indicated, indicates current time with the first pointing hand and the second pointing hand, after a certain amount of time elapses after indicating the current time, indicates the water depth and the diving time period with the first pointing hand and the second pointing hand.
Germinquet teaches using the hour, minute, seconds hands to display a plurality of diving information according to mode including depth a time (abstract, figures 1-3, 5, paragraphs 30, 42-46,98, 99, 100). Behling teaches using the control buttons and crown to selectively operate a plurality of modes – paragraphs 30-55. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system to be operable such that: when detection is made that the operation unit is operated while the diving time period is indicated, indicates current time with the first pointing hand and the second pointing hand, and after a certain amount of time elapses after indicating the current time, indicates the water depth and the diving time period with the first pointing hand and the second pointing hand, as taught in part by Behling and Germinquet. The reason for doing so would have been to provide relevant diving information to a user while allowing them access to time information through an easy operation, as taught in part by Behling and Germinquet. 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behling (US 20090154296) in view of Igarashi (US 2003/0174585) in further view of Raeber (US 2007/0183264).
With regard to claims 17-19 (depending from claims 1, 2, 5 respectively) Behling does not disclose the claimed: wherein the first pointing hand is an hour hand and the second pointing hand is a minute hand, and the first pointing hand indicates the water depth and the second pointing hand indicates the diving time period. Raeber teaches using an hour hand and minute hand to display the dive time and dive duration – paragraph 36. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Behling’s system to be operable such that: wherein the first pointing hand is an hour hand and the second pointing hand is a minute hand, and the first pointing hand indicates the water depth and the second pointing hand indicates the diving time period, as taught by Raeber. The reason for doing so would have been to indicate the duration and depth information in a way that can be quickly and easily discerned by a user as taught by Raeber. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-3-22
/SEAN KAYES/              Primary Examiner, Art Unit 2844